UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7473



ALAN DWAYNE ANDERSON,

                                           Petitioner - Appellant,

          versus


COLIE   RUSHTON,   Warden;  HENRY   MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (CA-03-3430)


Submitted:   January 31, 2005          Decided:     February 23, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam.


Alan Dwayne Anderson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alan Dwayne Anderson, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).       An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge   issues    a   certificate     of    appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner      satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.          See Miller-El v. Cockrell, 537

U.S. 322, 337-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Anderson has

not made the requisite showing.        Accordingly, we deny the motion

for a certificate of appealability and dismiss the appeal.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  DISMISSED


                                    - 2 -